361 So.2d 1206 (1978)
Charles B. W. PALMER
v.
Walter WREN et al.
No. 62352.
Supreme Court of Louisiana.
June 16, 1978.
Granted; the appeal is reinstated. See Nomey v. St. Department of Highway, La. App., 325 So.2d 732, which has correctly decided this issue.
SUMMERS, J., while I agree that this application should be granted, I cannot agree that the Court of Appeal should be reversed, as we are doing here, without a hearing and a statement of reasons as applied to the particular facts of this case.